Exhibit 10.1
 




EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of October
7, 2011, by and between VARCA VENTURES, INC., a Nevada corporation ("Varca"),
and ROGER A. TICHENOR (hereinafter, the "Executive").
 
R E C I T A L S:
 
WHEREAS, the Executive is currently employed as the Chief Executive Officer of
Wildcat Mining Corporation ("Wildcat"), Varca's wholly-owned subsidiary; and
 
WHEREAS, Varca desires to employ the Executive as the Chief Executive Officer of
both Varca and Wildcat, collectively referred hereinafter as the "Company;" and
 
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of Wildcat, its policies, methods and personnel; and
 
WHEREAS, the Board of Directors of Varca (the "Board") recognizes that the
Executive has contributed to the growth and success of Wildcat, and desires to
assure the Company of the Executive's continued employment and to compensate him
therefor; and
 
WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive's continued attention and dedication to the Company; and
 
WHEREAS, the Executive is willing to make his services available to the Company
on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for the reasons set forth hereinabove, and in consideration of
the mutual promises contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:
 
1.           Employment.
 
1.1           Employment and Term.  The Company shall employ the Executive and
the Executive shall serve the Company on the terms and conditions set forth
herein.
 
1.2           Duties of Executive.  During the Term of Employment under this
Agreement, the Executive shall serve as the Chief Executive Officer of the
Company, shall faithfully and diligently perform all services as may be assigned
to him by the Board (provided that, such services shall not materially differ
from the services currently provided by the Executive), and shall exercise such
power and authority as may from time to time be delegated to him by the
Board.  The Executive shall render such services to the best of his ability, and
use his reasonable best efforts to promote the interests of the
Company.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to: (a) serve on corporate, civic or charitable boards or committees;
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions; or (c) manage personal investments, so long as such activities do
not significantly interfere with or significantly detract from the performance
of the Executive's responsibilities to the Company in accordance with this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
2.           Term.
 
2.1           Initial Term.  The initial Term of Employment (as defined below)
under this Agreement, and the employment of the Executive hereunder, shall
commence on October 7, 2011 (the "Commencement Date") and shall expire on
October 31, 2013, unless sooner terminated in accordance with Section 5 hereof
(the "Initial Term").
 
2.2           Renewal Terms.  At the end of the Initial Term, the Term of
Employment automatically shall renew for successive two year terms from November
1 to October 31 (subject to earlier termination as provided in Section 5
hereof), unless the Company or the Executive delivers written notice to the
other at least three months prior to the Expiration Date of its or his election
not to renew the Term of Employment.
 
2.3           Term of Employment and Expiration Date.  The period during which
the Executive shall be employed by the Company pursuant to the terms of this
Agreement is sometimes referred to in this Agreement as the "Term of
Employment," and the date on which the Term of Employment shall expire is
sometimes referred to in this Agreement as the "Expiration Date".
 
3.           Compensation.
 
3.1           Base Salary.  The Executive shall receive a base salary at the
monthly rate of $7,500 (the "Base Salary") during the Term of Employment.  The
Base Salary will accrue (the "Accrued Base Salary") and be paid to the Executive
in accordance with the terms of this Agreement.  When the Company is in
production and profitable based on its most recent month end unaudited income
statement, the Base Salary will stop accruing and be paid on the 1st business
day of each month, subject to applicable withholding and other taxes.  The Base
Salary shall be reviewed, at least annually, for merit increases and may, by
action and in the discretion of the Board, be increased at any time or from time
to time, but may not be decreased.
 
3.2           Accrued Base Salary Payment.  The Accrued Base Salary shall be
paid to the Executive at such time as the Company is in production and
profitable as described above, subject to applicable withholding and other
taxes.  If the Company is not in production and profitable as described above on
or before March 31, 2013, or the Term of Employment is terminated for any reason
prior to the Expiration Date, the Executive has the option by giving written
notice to Varca (the "Notice") to either:  (a) take a promissory note from the
Company (the "Note") in the principal amount of the Accrued Base Salary as of
the date Varca receives the Notice, subject to applicable withholding and other
taxes, with interest accruing on the outstanding principal amount of the Note at
the rate of 10% per annum; or (b) receive shares of unregistered common stock of
Varca (the "Common Stock") equal to the Accrued Base Salary as of the date Varca
receives the Notice, subject to applicable withholding and other taxes, divided
by the Closing Sales Price.  As used herein, "Closing Sales Price" means (i) the
reported closing sales price of the Common Stock on the day Varca receives the
Notice if the Common Stock is traded on a national securities exchange, quoted
on the OTC Bulletin Board or quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions of reporting prices); or in the event that the
Common Stock is not listed or quoted as set forth in (i) above, then (ii) the
last sales price of a share of Common Stock to a non-affiliate prior to the day
Varca receives the Notice .
 
4.           Expense Reimbursement and Other Benefits.
 
4.1           Reimbursement of Expenses. Upon the submission of proper
substantiation by the Executive, and subject to such rules and guidelines as the
Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the
Company.  The Executive shall account to the Company in writing for all expenses
for which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.
 

 
2

--------------------------------------------------------------------------------

 



 
4.2           Equity Awards.  During the Term of Employment, the Executive shall
be eligible to be granted equity awards under (and therefore subject to all
terms and conditions of) the Company's Incentive Compensation Plan or such other
plans or programs as the Company may from time to time adopt, and subject to all
rules of regulation of the Securities and Exchange Commission applicable
thereto.
 
4.3           Other Benefits.  The Executive shall receive such additional
benefits, if any, as the Board of the Company shall from time to time determine.
 
5.           Termination.
 
5.1           Termination for Cause.  The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause as defined below.  For purposes of this Agreement, the
term "Cause" shall mean: (a) an action or omission of the Executive which
constitutes a willful and material breach of, or willful and material failure or
refusal  to perform his duties under this Agreement which is not cured within 30
days after receipt by the Executive of written notice of same; (b) fraud,
embezzlement, misappropriation of funds or breach of trust in connection with
his services hereunder; (c) a conviction of any crime which involves dishonesty
or a breach of trust; or (d) gross negligence in connection with the performance
of the Executive's duties hereunder, which is not cured within 30 days after
receipt by the Executive of written notice of same.  Any termination for Cause
shall be made by notice in writing to the Executive, which notice shall set
forth in reasonable detail all acts or omissions upon which the Company is
relying for such termination, and providing the Executive with an opportunity to
cure (if curable) within a reasonable period of time.  No termination of the
Executive’s employment for Cause shall be permitted unless the Termination Date
occurs during the 120-day period immediately following the date that the events
or actions constituting Cause first become known to the Board.  Upon any
termination pursuant to this Section 5.1, the Company shall: (i)  pay to the
Executive any unpaid Base Salary through the date of termination;  (ii)  pay to
the Executive any unpaid Accrued Base Salary through the date of termination in
the manner provided in Section 3.2; and (iii)  upon any termination effected and
compensated pursuant to this Section 5.1, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 4.1).
 
5.2           Termination Without Cause.  The Company shall have the right to
terminate the Term of Employment at any time by written notice to the Executive
not less than 30 days prior to the effective date of such termination.  Upon any
termination pursuant to this Section 5.2 the Company shall:
 
(a)           Pay to the Executive any unpaid Base Salary through the date of
termination specified in such notice.
 
(b)           Pay to the Executive an amount equal to three times any unpaid
Accrued Base Salary through the date of termination specified in such notice in
the manner provided in Section 3.2.
 
(c)           Upon any termination effected and compensated pursuant to this
Section 5.2, the Company shall have no further liability hereunder (other than
for reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1).
 
5.3           Termination by Executive.
 
(a)           The Executive shall at all times have the right, by written notice
not less than 30 days prior to the termination date, to terminate the Term of
Employment.
 

 
3

--------------------------------------------------------------------------------

 



 
(b)           Upon termination of the Term of Employment pursuant to this
Section 5.3 by the Executive without Good Reason, the Company shall pay to the
Executive the same amounts in the same manner that would have been payable or
provided by the Company to the Executive under Section 5.1 of this Agreement if
the Term of Employment had been terminated by the Company with Cause.
 
(c)           Upon termination of the Term of Employment pursuant to this
Section 5.3 by the Executive for Good Reason (as defined below), the Company
shall pay to the Executive the same amounts that would have been payable or
provided by the Company to the Executive under Section 5.2 of this Agreement if
the Term of Employment had been terminated by the Company without Cause.
 
(d)           For purposes of this Agreement, "Good Reason" shall mean (i) the
assignment to the Executive of any duties inconsistent in any material respect
with the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
1.2 of this Agreement, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; (ii) any material failure by the
Company to comply with any of the provisions of Article 3 of this Agreement,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; (iii) the Company's requiring the Executive to
be based at any office or location other than the location or office of the
Executive on the Commencement Date, except for travel reasonably required in the
performance of the Executive's responsibilities; and (iv) any purported
termination by the Company of the Executive's employment otherwise than for
Cause pursuant to Section 5.1 prior to the Expiration Date.
 
5.4           Resignation.                      Upon any termination of
employment pursuant to this Article 5, the Executive shall be deemed to have
resigned as an officer of the Company, and if he was then serving as a director
of the Company, as a director of the Company, and if required by the Board, the
Executive shall upon such termination execute a resignation letter to the
applicable Board.
 
5.5           Survival.  The provisions of this Article 5 shall survive the
termination of the Term of Employment or expiration of the term of this
Agreement.
 
6.           Restrictive Covenants.
 
6.1           Confidential Information.  Executive hereby acknowledges and
agrees that in the course of his Term of Employment he will acquire knowledge
and will have access to documents, whether in written, typed or other form,
regarding the business operations of Company.  Specifically, the following types
of information are deemed confidential ("Confidential Information") and shall
not be disclosed or used by Executive except as required and authorized in
furtherance of Company's business:  specific prospective customers of the
Company; specific existing customers of the Company; other individuals and
businesses with whom Company does business; proprietary information; trade
secrets;  operational, sales, promotional, and marketing methods and techniques;
computer programs, including source codes and/or object codes; and/or any other
proprietary, competition sensitive, or technical information or secrets
developed with or without the help of Executive.
 
6.2           Books and Records.  All books, records, and accounts relating in
any manner to the customers or clients of the Company, whether prepared by the
Executive or otherwise coming into the Executive's possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Executive's employment hereunder or on the
Company's request at any time.
 

 
4

--------------------------------------------------------------------------------

 



 
7.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Nevada,
without regard to principles of conflict of laws.
 
8.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter.  This Agreement may
not be modified in any way unless by a written instrument signed by both Varca
and the Executive.
 
9.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein.  Notices personally
delivered, sent by facsimile, e-mail or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon the earlier of receipt by the addressee, as
evidenced by the return receipt thereof, or three (3) days after deposit in the
U.S. mail.  Notice shall be sent: (i) if to the Company, addressed to Wildcat
Mining Corporation, Attention: Torii K. Goar, Secretary, 1630 Ringling Blvd,
Sarasota, FL 34236; and (ii) if to the Executive, to his address 5262 Celedon
Ct., Sarasota, FL 34238, or to such other address that is requested by notice to
the other in accordance with this provision.
 
10.           Right to Consult with Counsel; No Drafting Party.  The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable.  The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
11.           Damages; Attorneys Fees.  Nothing contained herein shall be
construed to prevent the Company or the Executive from seeking and recovering
from the other damages sustained by either or both of them as a result of its or
his breach of any term or provision of this Agreement.  In the event that either
party hereto seeks to collect any damages resulting from, or the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys' fees of the other.
 
12.           Section Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 
13.           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
14.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.



 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first above written.
 
 
VARCA VENTURES, INC.

 
 
By:  /s/ Randall Oser

 
 
Name:  Randall Oser

 
 
Title: President

 
 
EXECUTIVE:

 
 
By: /s/ Roger Tichenor

 
 
Name:  Roger Tichenor

 


 
 
 
 
 
 
 
 

 
 


 


 

 
6

--------------------------------------------------------------------------------

 
